PER CURIAM.
This is an appeal from the trial court’s finding that defendant was indebted to plaintiff in the sum of $499.25.
Plaintiff testified that he had loaned $600 to defendant and to one Fisher and that the loan was not repaid on the date agreed upon. Subsequently defendant was employed by plaintiff as a real estate salesman, and the parties agreed that the loan would be repaid out of defendant’s commissions. Plaintiff introduced into evidence a written statement, signed by defendant, which recited a part payment of the debt by defendant and acknowledged that $499.25 was the balance due. In his testimony defendant admitted the loan, but contended that he was only obligated to pay one-half of the amount and that Fisher was responsible for. the balance.
This case is like many others where no principles of law are involved and the dispute is entirely a. factual one. As has been said many times before, the trial court is in a much- better position than we to reach a decision on such questions. It is sufficient to say in the present case that there was substantial evidence to support the finding of1 the trial court.
Affirmed.